]> Consent of Independent Registered Public Accounting Firm We consent to the use in this Registration Statement on Form S-1/A (File No. 333-167451) of our report dated August 9, 2011 relating to the consolidated financial statements of Classic Rules Judo Championships, Inc. and Subsidary appearing in the Prospectus, which is a part of such Registration Statement, and to the reference to us under the heading "Experts" in such Prospectus. /s/ Meyler & Company, LLC Middletown, NJ December 23, 2011
